—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about January 27, 1999, which, inter alia, denied the petition insofar as it sought to revoke the determination of respondent dated July 21, 1998, ordering a building-wide rent reduction, retroactive to the effective date of that administrative order, unanimously affirmed, without costs.
Respondent’s determination that there was a building-wide reduction of services had a rational basis and was not arbitrary and capricious (see, Fresh Meadows Assocs. v New York City Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925; and see, Matter of ANF Co. v Division of Hous. & Community Renewal, 176 AD2d 518). Accordingly, a reduction of rent was mandatory (see, 9 NYCRR 2202.16 [a]; Matter of ANF Co. v Division of Hous. & Community Renewal, supra; Matter of Hyde Park Gardens v State of N. Y., Div. of Hous. & Community Renewal, Off. of Rent Admin., 140 AD2d 351, lv denied 72 NY2d 809).
We have considered petitioner’s remaining contentions and find them to be unavailing. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.